I join in the dissent of Mr. Justice FOLLAND and add as a further ground for my dissent the following: The complaint itself alleges that these acts of defendant caused the plaintiff great anxiety, worry, mental pain, and suffering. Unless the acts alleged to have caused the great mental distress are such that no sensitive person should take umbrage, it appears to me that the statement contained in the prevailing opinion that "each case must depend on its own facts and circumstances" cannot obtain fruition. It is only by seeing the parties in court and hearing the evidence that it can be ascertained whether one of the "circumstances" is the sensitive nature of the husband.
I cannot follow the old doctrine that a husband is necessarily less sensitive than the wife, or that "he is the stronger" spiritually while she is physically frailer. I think the realities of life permit of no such generalization. Nor can I subscribe to the doctrine that marriages are sacred in the sense that they are sanctified in heaven. They are a human institution made by earthly people out of material and spiritual considerations which are part of our earthly life. Only in the sense that they give rise to very important social consequences are they to be considered more important and *Page 474 
in a different class than other contracts. I think we should take the humanistic attitude regarding marriages.
The prevailing opinion states: "No assertion is made of defendant at any time holding the plaintiff up to * * * public embarrassmenet." I rather think the incident at the picture show and Green Parrot would in the presence of other parties cause plaintiff embarrassment in public. I think the complaint distinctly charges "marital incompatibility or that the relation has been * * * intolerable." Any man who had a very jealous wife who makes capital of it to require him to toe her mark would find life intolerable. I think, too, the complaint alleges "annoying conduct." In short, I find it to have allegations of the very conduct and results which the prevailing opinion states it fails to charge. There is very little to be gained in keeping this husband tied to this wife, who may now continue to impose her will and carry on her harassments and contrariness to his unhappiness under the protection of this court.